NOTE: This order is nonprecedential.

  Wniteb $>tates <!Court of ~peaIs
      for tbe jfeberaI <!Circuit

          ARLINGTON INDUSTRIES, INC.,
              Plaintiff-Cross Appel/ant,
                            v.
           BRIDGEPORT FITTINGS, INC.,
               Defendant-Appellant.


                 2010-1377, -1400, -1408


     Appeals from the United States District Court for the
Middle District of Pennsylvania in consolidated case nos.
01-CV-0485 and 05-CV-2622, Judge Christopher C. Con-
ner.


                      ON MOTION


                       ORDER
     Arlington Industries, Inc. moves for an unopposed
motion for an extension of time, until October 12, 2011, to
file its opening brief.
   Upon consideration thereof,
   IT Is ORDERED THAT:
   The motion is granted.
ARLINGTON INDUSTRIES v. BRIDGEPORT                             2


                                 FOR THE COURT



      SEP 02 2011                    lsI Jan Horbaly
         Date                    Jan Horbaly
                                 Clerk
cc: Kathryn L. Clune, Esq.
    Deanne E. Maynard, Esq.                         FILED
                                           U.S. COURT OF APPEALS FOR
s24                                          THE FEDERAL CIRCIJIT

                                                SEP 02 ZOl1
                                                  JANHORBALY
                                                     CI.ERf(